DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 5/5/2022.

Election/Restrictions
Applicant’s election of Species A, claims 1-9 and newly submitted claims 18-40, in the reply filed on 5/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The non-elect claims 10-17 are cancelled hereby filed on 5/5/2022.

Claim Objections
Claims 1-9 and 18-40 are objected to because of the following informalities:  
	Re. claim 1: The phrase “a printed circuit board on a substrate” as recited in lines 1 and 2 appears to be --a printed circuit board on the substrate--.
		The phrase “a function head configured to accept installation” as recited in line 9 appears to be --a function head configured to accept an installation--.
		The phrase “said nonconductive material printhead” as recited in line 10 appears to be -- said nonconductive material print head--.
		The phrase “a positioner configured to effect movement” as recited in line 11 appears to be --a positioner configured to effect a movement--.
		The phrase “a controller configured to accept PWB data” recited in line 13 appears to be -- a controller configured to accept a printed wiring board (PWB) data --.
		The phrase “in response to test input” as recited in lines 19 and 20 appears to be --in response to a test input--.
	Re. claim 5: The phrase “said function head being configured to accept installation” as recited in line 3 appears to be --said function head being configured to accept the installation--.
	Re. claim 18: The phrase “based on comparison of said actual test values” as recited in line 4 appears to be --based on a comparison of said actual test values--.
	Re. claim 20: The phrase “wherein said PWB data includes trace geometry data” as recited in line 1 appears to be --wherein said PWB data includes a trace geometry data--.
		The phrase “and predetermined sheet resistivity data of said one or more printed conductors” as recited in lines 2 and 3 appears to be --and a predetermined sheet resistivity data of said one or more printed conductors--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 4: The phrase “said display” as recited in line 1 lacks antecedent basis.

Allowable Subject Matter
Claims 1-3, 5-9 and 18-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a kit for printing a circuit on a substrate to produce a printed circuit board on the substrate includes a printing apparatus having a controller configured to accept PWB data to operate the function head and the positioner to effect printing on the substrate the nonconductive material when the function head has the nonconductive material print head installed, printing on the substrate of the conductive material to form printed conductors when the function head has the conductive material print head installed, and reprinting one or more of the printed conductors in response to test input indicating the one or more printed conductors fail testing. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (PGPub 2015/0382459 A1), Negishi et al. (US PAT. 6.691.400), and Boggio et al. (US PAT. 5,838,567) are cited to further show the state of the art with respect to an apparatus to manufacturing a printed circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729